Slip Op. 20-

                     UNITED STATES COURT OF INTERNATIONAL TRADE


 (5(ö/,'(0,59(d(/,K
 )$%5,.$/$5,7$ù,

                           Plaintiff,

             and

 d2/$.2ö/80(7$/85-,A.S. $1'
 d2/$.2ö/8',67,&$5(7$6,
                                                                %HIRUH: 0DUN$%DUQHWW, -XGJH
                          &RQVROLGDWHG3ODLQWLIIV,
                                                                &RQVRO&RXUW1R. 16-00218
                v.

 81,7('67$7(6,

                           'HIHQGDQW,

              and

 67((/'<1$0,&6,1&(7$/,

                           'HIHQGDQW-,QWHUYHQRUV.


                                                       OPINION

>7KH86'HSDUWPHQWRI&RPPHUFH¶VWKLUGUHPDQGUHVXOWVDUHVXVWDLQHG.]

'DWHG$SULO

0DWWKHZ01RODQ and -HVVLFD5'L3LHWUR, $UHQW)R[//3RI:DVKLQJWRQ'&IRU
&RQVROLGDWHG3ODLQWLIIVdRODNR÷OX0HWDOXUML$6DQGdRODNR÷OX'LV7LFDUHW$6

3DWULFLD00F&DUWK\$VVLVWDQW'LUHFWRU&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHU
RQWKHEULHIZHUH-RVHSK++XQW$VVLVWDQW$WWRUQH\*HQHUDODQG-HDQQH(
'DYLGVRQ, 'LUHFWRU. 2IFRXQVHORQWKHEULHIZDV%UDQGRQ-&XVWDUG, 6HQLRU$WWRUQH\
2IILFHRIWKH&KLHI&RXQVHOIRU7UDGH(QIRUFHPHQWDQG&RPSOLDQFH86'HSDUWPHQW
RI&RPPHUFH, RI:DVKLQJWRQ'&.
&RQVRO&RXUW1R 16-00218                                                           3DJH2


3DXO&5RVHQWKDO, 5$ODQ/XEHUGD, 'DYLG&6PLWK, and -RVKXD50RUH\.HOOH\'U\H
 :DUUHQ //3RI:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU$UFHORU0LWWDO86$//&.

'DQLHO/6FKQHLGHUPDQ.LQJ 6SDOGLQJ, //3RI:DVKLQJWRQ'&IRU'HIHQGDQW-
,QWHUYHQRU$.6WHHO&RUSRUDWLRQ

$ODQ+3ULFH and &KULVWRSKHU%:HOG:LOH\5HLQ//3RI:DVKLQJWRQ'&IRU
'HIHQGDQW-,QWHUYHQRU1XFRU&RUSRUDWLRQ

5RJHU%6FKDJULQ and &KULVWRSKHU7&ORXWLHU6FKDJULQ$VVRFLDWHVRI:DVKLQJWRQ
'&IRU'HIHQGDQW-,QWHUYHQRUV6WHHO'\QDPLFV,QFDQG66$%(QWHUSULVHV//&

7KRPDV0%HOLQH and 6DUDK(6KXOPDQ&DVVLG\/HY\.HQW 86$ //3RI
:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU8QLWHG6WDWHV6WHHO&RUSRUDWLRQ

       %DUQHWW, -XGJH: 7KLVPDWWHULVEHIRUHWKHFRXUWIROORZLQJWKH86'HSDUWPHQWRI

&RPPHUFH¶V ³&RPPHUFH´ RU³WKHDJHQF\´ UHGHWHUPLQDWLRQXSRQWKLUG FRXUW-RUGHUHG

UHPDQG. See )LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR7KLUG &RXUW5HPDQG ³UG

5HPDQG5HVXOWV´  (&)1R148-1. 3ODLQWLII(UH÷OL'HPLUYHdHOLN)DEULNDODUL7$ù

³(UGHPLU´ DQG&RQVROLGDWHG3ODLQWLIIVdRODNR÷OX0HWDOXUML$6DQGdRODNR÷OX'LV

7LFDUHW$6 WRJHWKHU³dRODNR÷OX´ HDFKFKDOOHQJHGDVSHFWVRI&RPPHUFH¶VILQDO

GHWHUPLQDWLRQLQWKHVDOHVDWOHVV WKDQ IDLU YDOXHLQYHVWLJDWLRQRIFHUWDLQKRW-UROOHGVWHHO

IODWSURGXFWVIURPWKH5HSXEOLFRI7XUNH\See Certain Hot-Rolled Steel Flat Products

from the Republic of Turkey)HG5HJ 'HS¶W&RPPHUFH$XJ 

ILQDOGHWHUPLQDWLRQRIVDOHVDWOHVVWKDQIDLUYDOXH–  ³Final Determination´ 

(&)1R-DQGDFFRPSDQ\LQJ,VVXHV DQG'HFLVLRQ0HP$-489- $XJ

  (&)1R-DVDPHQGHGE\Certain Hot-Rolled Steel Flat Products from

Australia, Brazil, Japan, the Republic of Korea, the Netherlands, the Republic of Turkey,

and the United Kingdom)HG5HJ 'HS¶W&RPPHUFH2FW  DPILQDO
&RQVRO&RXUW1R 16-00218                                                          3DJH3


aff. DQWLGXPSLQJGHWHUPLQDWLRQVIRU$XVWUDOLDWKH5HSXEOLFRI.RUHDDQGWKH5HSXEOLFRI

7XUNH\DQGDQWLGXPSLQJGXW\RUGHUV (&)1R-2. 1 7KHFRXUWKDVLVVXHGWKUHH

RSLQLRQVUHVROYLQJ WKHVXEVWDQWLYHLVVXHVUDLVHGLQWKLVFDVHIDPLOLDULW\ZLWKWKRVH

RSLQLRQVLVSUHVXPHG. See (UH÷OL Demir ve Çelik Fabrikalari T.A.ù v. United States

³Erdemir I´ , &,7BBB 308 F. 6XSS G  Ere÷li Demir ve Çelik

Fabrikalari T.A.ù v. United States ³Erdemir II´ &,7BBB) 6XSS G

 Ere÷li Demir ve Çelik Fabrikalari T.A.ù v. United States ³Erdemir III´ &,7

BBB)6XSSG  

       %ULHIO\, Erdemir I UHPDQGHG&RPPHUFH¶V Final Determination ZLWKUHVSHFWWR

(UGHPLU¶VKRPHPDUNHWGDWHRIVDOHGHQLDORIdRODNR÷OX¶VGXW\GUDZEDFNDGMXVWPHQW

DQGUHMHFWLRQRIdRODNR÷OX¶VFRUUHFWLRQVWRLWVLQWHUQDWLRQDOIUHLJKWH[SHQVHV)

6XSSGDW7KHFRXUWVXVWDLQHGWKHFinal Determination in aOORWKHUUHVSHFWVId.

at 1329. Erdemir II VXVWDLQHG&RPPHUFH¶VILUVWUHGHWHUPLQDWLRQZLWKUHVSHFWWRWKH

DJHQF\¶VIXUWKHUH[SODQDWLRQRILWV UHMHFWLRQRIdRODNR÷OX¶VIUHLJKWH[SHQVHFRUUHFWLRQV

and LWVGHFLVLRQWR JUDQWdRODNR÷OXa GXW\GUDZEDFNDGMXVWPHQWEXWUHPDQGHG

&RPPHUFH¶VPHWKRGRIFDOFXODWLQJWKHDGMXVWPHQW)6XSS3d at 1336.

&RPPHUFH¶VUHGHWHUPLQDWLRQUHVSHFWLQJ(UGHPLU¶VKRPHPDUNHWGDWHRIVDOHZDV

IDYRUDEOHWR(UGHPLUDQGZDVQRWFKDOOHQJHGId. DWQ2QUHPDQGSXUVXDQWWR

Erdemir II&RPPHUFHUHYLVHGLWVPHWKRGRIFDOFXODWLQJdRODNR÷OX¶VGXW\GUDZEDFN



1 7KHDGPLQLVWUDWLYHUHFRUG ILOHGLQFRQQHFWLRQZLWKWKHUG5HPDQG5HVXOWVLVGLYLGHG
LQWRDPXEOLFRHPDQGRHFRUG(&)1R-1, and a &RQILGHQWLDORHPDQGRHFRUG(&)
1R-2. dRODNR÷OX ILOHGa MRLQWDSSHQGL[ FRQWDLQLQJUHFRUGGRFXPHQWVILOHGLQ3DUWLHV¶
UHPDQGEULHIV. -$WRWKHUG5HPDQG5HGHWHUPLQDWLRQ(&)1R
&RQVRO&RXUW1R 16-00218                                                          3DJH4


DGMXVWPHQWLQ FRPSOLDQFHZLWKWKHFRXUW¶VRSLQLRQEXWPDGHDFLUFXPVWDQFHRIVDOH

DGMXVWPHQWWRQRUPDOYDOXHLQFUHDVLQJQRUPDOYDOXHE\WKHVDPHDPRXQWDVWKHGXW\

GUDZEDFNDGMXVWPHQWErdemir III)6XSS3d DW7KHFRXUWUHPDQGHGWKH

PDWWHUDWKLUGWLPHIRU&RPPHUFHWRUHFDOFXODWHQRUPDOYDOXHZLWKRXWPDNLQJWKH

FLUFXPVWDQFHRIVDOHDGMXVWPHQWUHODWHGWRWKHGXW\GUDZEDFNDGMXVWPHQWId. at 1232.

       ,QWKHUHGHWHUPLQDWLRQ DWLVVXHKHUH&RPPHUFHKDVXQGHUSURWHVW 2 JUDQWHG

dRODNR÷OXWKHGXW\GUDZEDFNDGMXVWPHQWDVUHTXHVWHGLQWKHXQGHUO\LQJLQYHVWLJDWLRQ

and UHFDOFXODWHGQRUPDOYDOXHWRH[FOXGH WKH FRQWHVWHG FLUFXPVWDQFHRI VDOH

DGMXVWPHQW UG5HPDQG5HVXOWVDW–2&RPPHUFHDOVRPDGHDQXSZDUG

DGMXVWPHQWWRdRODNR÷OX¶VFRVWRISURGXFWLRQ SXUVXDQWWRSaha Thai Steel Pipe (Public)

Co. v. United States)G– )HG&LU , WRDFFRXQWIRUWKH

LPSOLHGFRVWRIWKHXQSDLGGXWLHVIRUZKLFKdRODNR÷OXUHPDLQHGOLDEOHXQWLOit VDWLVILHG WKH

GXW\H[HPSWLRQSURJUDPUHTXLUHPHQWV Id. at 4. 7KHFKDQJHV UHVXOWHGLQDQHVWLPDWHG

ZHLJKWHG-DYHUDJHGXPSLQJPDUJLQRI]HUR SHUFHQWIRUdRODNR÷OX andWKXV dRODNR÷OX

ZLOOEHH[FOXGHGIURPWKHUHOHYDQW DQWLGXPSLQJGXW\ RUGHU. Id. at 4–

       dRODNR÷OXDQG'HIHQGDQW8QLWHG6WDWHVXUJHWKHFRXUWWRVXVWDLQ&RPPHUFH¶V

UG5HPDQG5HVXOWV&RQVRO3OV>dRODNR÷OX¶V@&PWVRQ5HPDQG 5HGHWHUPLQDWLRQ,

(&)1R'HI¶V5HVSWR&PWVRQ7KLUG5HPDQG5HGHWHUPLQDWLRQ(&)1R.

'HIHQGDQW-,QWHUYHQRUVRSSRVHWKHUG5HPDQG5HVXOWV'HI-,QWV¶&PWVLQ2SS¶QWR




2%\PDNLQJWKHGHWHUPLQDWLRQXQGHUSURWHVW&RPPHUFHSUHVHUYHVLWVULJKWWRDSSHDO
See Meridian Prods. v. United States)GQ )HG&LU  FLWLQJ
Viraj Grp., Ltd. v. United States)G )HG&LU 
&RQVRO&RXUW1R 16-00218                                                            3DJH


WKH&RPPHUFH'HSW¶V 7KLUG5HPDQG5HVXOWV ³'HI-,QWV¶&PWV´ (&)1R )RU

WKHUHDVRQVGLVFXVVHGKHUHLQWKHFRXUWZLOOVXVWDLQ&RPPHUFH¶VUG5HPDQG5HVXOWV

                          JURISDICTION AND STANDARD OF REVIEW

       7KHFRXUWKDVMXULVGLFWLRQ SXUVXDQWWRVXEVHFWLRQ $ D  % L RIWKH7DULII$FW

RI DVDPHQGHG86&D D  % L   DQG86&  F 

       7KH FRXUWZLOOXSKROGDQDJHQF\GHWHUPLQDWLRQWKDWLVVXSSRUWHGE\VXEVWDQWLDO

HYLGHQFHDQG RWKHUZLVHLQDFFRUGDQFHZLWKODZ 86&D E  % L ³7KH

UHVXOWVRID UHGHWHUPLQDWLRQSXUVXDQWWRFRXUWUHPDQGDUHDOVRUHYLHZHGIRUFRPSOLDQFH

ZLWKWKH FRXUW¶VUHPDQGRUGHU´SolarWorld Ams., Inc. v. United States&,7BBB,

BBB )6XSSG   FLWDWLRQDQGLQWHUQDOTXRWDWLRQPDUNVRPLWWHG 

                                         DISCUSSION

       'HIHQGDQW-,QWHUYHQRUV¶RSSRVLWLRQWRWKHUG5HPDQG5HVXOWV FRQVLVWVVROHO\RI

LWVGLVDJUHHPHQWZLWKWKHFRXUW¶VRSLQLRQVLQWKLVSURFHHGLQJSee 'HI-,QWV¶&PWVDW–

 'HIHQGDQW-,QWHUYHQRUV³FRQWLQXHWRFRQFXU´ZLWK&RPPHUFH¶VLQLWLDOGHFLVLRQWRGHQ\

dRODNR÷OXDGXW\GUDZEDFNDGMXVWPHQW aQGRSLQHWKDW, LQJUDQWLQJWKHDGMXVWPHQW

&RPPHUFHFRUUHFWO\OLPLWHGdRODNR÷OX¶VDGMXVWPHQW WR86SULFHWRDQDPRXQWHTXDOWR

WKHXSZDUGDGMXVWPHQWWRWKHFRVWRISURGXFWLRQId. DW 'HIHQGDQW-,QWHUYHQRUV

FRUUHFWO\UHFRJQL]HKRZHYHUWKDWWKHFRXUW³ZLOOQRWUH-YLVLWWKHVHLVVXHV´Id.

       &RPPHUFH¶VUHGHWHUPLQDWLRQFRPSOLHd ZLWKWKHFRXUW¶VRUGHULQErdemir III E\

UHFDOFXODWLQJQRUPDOYDOXHWRH[FOXGHWKH FLUFXPVWDQFHRIVDOHDGMXVWPHQWUHODWHGWRWKH

GXW\GUDZEDFNDGMXVWPHQWWR86SULFH. See UG5HPDQG5HVXOWVDW&RPPHUFH¶V
&RQVRO&RXUW1R 16-00218                                                    3DJH6


XSZDUGDGMXVWPHQWWRWKHFRVWRISURGXFWLRQSXUVXDQWWRSaha Thai LVXQFRQWHVWHGDQG

RWKHUZLVHODZIXOSee id.

                                      CONCLUSION

       ,Q DFFRUGDQFHZLWKWKHIRUHJRLQJ&RPPHUFH¶VUG5HPDQG5HVXOWVZLOOEH

VXVWDLQHG-XGJPHQWZLOOHQWHU DFFRUGLQJO\



                                               V   0DUN$%DUQHWW
                                               0DUN$%DUQHWW, -XGJH


'DWHG $SULO
        1HZ1HZ